Citation Nr: 0738247	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A videoconference was held before the undersigned Veterans 
Law Judge in February 2006. 

This case was remanded in December 2006 and has been returned 
to the Board for review.  


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include anxiety, intrusive thoughts, depressed 
mood, and sleep impairment; without near continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, suicidal ideation, obsessional 
rituals, neglect of appearance or personal hygiene, or 
impaired impulse control.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran.  Information that pertains to the appropriate 
effective dates and disability ratings were provided to the 
veteran in a letter sent in December 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  
The veteran's representative has requested that the Board 
remand the case for additional examination.  In light the 
fact that the veteran has been examined during the appeal 
period plus the fact that the record contains updated 
psychiatric treatment records from the VA and the Vet Center, 
which essentially shows similar psychiatric manifestations as 
reported on the October 2003 VA examination, the Board 
declines to obtain additional medical examination. 

For the above reasons, and others set forth herein, the Board 
finds that development of the record is sufficiently complete 
to permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

Entitlement to an increased rating for PTSD

Service connection was granted for PTSD in an October 1999 
rating action.  A 30 percent evaluation was assigned, 
effective in May 1999.  

The current claim was filed in March 2003.  In a March 2004 
rating action, the RO assigned a 50 percent evaluation, 
effective in March 2003. 

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In regard to industrial impairment, at his VA examination in 
October 2003, the veteran reported that he was employed as a 
stereo salesman for the past 29 years.  He reported increased 
irritability with customers and co-workers.  VA outpatient 
records relate that the veteran reported continuing problems 
at work.  VA outpatient records dated in February 2007 relate 
that some work issues had resolved due to termination of a 
particular co-worker. 

In considering his social impairment, the veteran has been 
married to his current spouse since 1981 and he had two sons.  
He described his relationship with his family as good.  His 
social support group was mainly his spouse the veteran's 
group at the Vet Center.  He continues to be marijuana 
dependent.  

At the videoconference the veteran reported symptoms that 
included depression, sleep impairment, irritability, and 
anxiety.  The VA outpatient and Vet Center outpatient records 
relate that his symptoms included sleep impairment and 
increased anger.  He had intermittent problems with increased 
anger involving coworkers.  In February 2007, it appears that 
these problems had resolved.  At that time he denied 
flashbacks, and nightmares.  He also reported a decrease in 
intrusive recollections.  His medication regime had recently 
been adjusted and now included Wellbutrin.  He was sleeping 
better due to an increased in Trazadone.

While the veteran showed some difficulties in maintaining 
social relationships, on the mental examinations, the veteran 
in describing his symptoms did not indicate significant 
problems involving self-care.  On examination his appearance, 
hygiene, and grooming were considered good.  He did not 
indicate problems involving routine behavior or conversation.  
There is no indication of neglect of personal hygiene.  While 
his affect was described as bland in August 2005, his thought 
processes have been described as normal.  His speech has 
always been within normal limits.  His conversation has not 
shown to be illogical, obscure or irrelevant.  The VA records 
do not relate that he had problems in this regard.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  There is no reported confusion or gross impairment 
in memory.  Hallucinations were not complained of and 
delusional material was not elicited.  

Although the veteran noted problems with irritability, it has 
not been objectively shown that he has problems with impaired 
impulse control, evidenced by unprovoked irritability with 
periods of violence.  Further, there was no reported evidence 
of near continuous panic or depression that affected his 
ability to function independently.  He was somewhat evasive 
at his personal hearing regarding suicidal ideation but he 
has not reported such problems to any medical professional.  
The medical records do not include any reported suicidal 
ideation or attempts.    

The Board reviewed and considered the range of GAF scores.  
The GAF score have ranged from 48-55.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  While the GAF 
scores are indicative of ongoing symptomatology including 
periods of exacerbation, the veteran's 50 percent disability 
rating reflects the fact that he experiences significant 
psychiatric symptoms.  A GAF scores in the mid 50s is 
indicative of moderate disability.  Moreover, as noted above, 
the GAF score seems consistent with the impairment and 
symptoms reported.

In summary, the veteran does have PTSD, and it is recognized 
that it is a significant disability for him.  The current 50 
percent evaluation recognizes that it is manifested by 
occupational and social impairment.  However, even examining 
the criteria for the current 50 percent evaluation, the 
veteran's disability is manifested only by disturbances in 
motivation and mood (i.e., depression or anxiety), and by 
some difficulty in establishing and maintaining effective 
work and social relationships.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


